Exhibit 10.1

As Approved August 20, 2013

VANTAGE DRILLING COMPANY

MANAGEMENT INCENTIVE PLAN

ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

1.1 Establishment. The Company hereby establishes an incentive compensation
plan, to be known as the “Vantage Drilling Company Management Incentive Plan,”
as set forth in this document. The Plan will become effective as of the
Effective Date.

1.2 Purpose of the Plan. The Plan is designed to enhance the Company’s ability
to attract and retain highly qualified executives and provide additional
financial incentives to such executives to promote the success of the Company.

1.3 Duration of the Plan. Unless sooner terminated as provided herein, the Plan
shall terminate on the Termination Date.

ARTICLE II

DEFINITIONS

Unless otherwise defined in this Plan, the words and phrases defined in this
Article shall have the meaning set out below throughout the Plan, unless the
context in which any such word or phrase appears reasonably requires a broader,
narrower or different meaning.

2.1 “Board” means the Board of Directors of the Company.

2.2 “Change in Control of the Company” mean a change of control of the Company
which results from the occurrence of any one or more of the following events
after the Effective Date:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Company Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company or any Subsidiary, (B) any acquisition by the Company or any Subsidiary
or by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary, or (C) any acquisition by any corporation
pursuant to a reorganization, merger, consolidation or similar business
combination involving the Company (a “Merger”), if, following such Merger, the
conditions described in subsection (c) (below) are satisfied;

(b) A reverse merger involving the Company or the parent of the Company (as
defined in section 424(e) of the Code or an equivalent non-corporate entity,
“Parent”), in which the Company or the Parent, as the case may be, is the
surviving corporation but the shares of common stock of the Company or the
Parent outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise, and the shareholders of the Parent immediately prior to the
completion of such



--------------------------------------------------------------------------------

As Approved August 20, 2013

 

transaction hold, directly or indirectly, less than fifty percent (50%) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of the surviving entity or, if more than one entity survives the
transaction, the controlling entity;

(c) Individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(d) The effective date of a Merger, unless immediately following such Merger,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to Merger beneficially own, directly or indirectly,
more than fifty percent (50%) of the common stock of the corporation resulting
from such Merger (or its parent corporation) in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to such Merger, and (B) at least a majority of the members of
the board of directors of the corporation resulting from such Merger (or its
parent corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such Merger;

(e) The sale or other disposition of all or substantially all of the assets of
the Company, unless immediately following such sale or other disposition,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (B) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or

(f) The adoption of any plan or proposal for the liquidation or dissolution of
the Company.

Notwithstanding the foregoing provisions of this definition of Change of
Control, to the extent that any payment (or acceleration of payment) hereunder
is (A) considered to be deferred compensation that is subject to, and not exempt
under, section 409A of the Code, and (B) payable due to the Change of Control,
then the term Change of Control hereunder shall be construed to have the meaning
as set forth in section 409A of the Code and the regulations promulgated
thereunder with respect to the payment (or acceleration of payment) of such
deferred compensation, but only to the extent inconsistent with the foregoing
provisions of the Change of Control definition as determined by the Incumbent
Board.

2.3 “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.



--------------------------------------------------------------------------------

As Approved August 20, 2013

 

2.4 “Committee” means the Compensation Committee of the Board (or a Committee of
the Board comprised solely of two or more outside directors).

2.5 “Company” means Vantage Drilling Company, a Cayman Islands exempted company.

2.6 “Covered Employee” means an employee of the Company who is a “covered
employee,” as defined in Section 162(m), or any successor statute.

2.7 “Domestic Relations Order” has the meaning ascribed to that term in
section 414(p) of the Code.

2.8 “Effective Date” means the date the Plan is approved by the Committee.

2.9 “Incentive” means, as of any date, the cash incentive payable under this
Plan.

2.10 “Incentive Pool” means a ledger account maintained by the Committee under
the Plan to reflect the Company’s aggregate benefit payment obligation under the
Plan as determined under Section 5.1, and as limited by Section 5.2, of the
Plan.

2.11 “Look-Back Performance Period” means the 42-month Performance Period ending
September 30, 2016.

2.12 “Participant” means any eligible person as set forth in Article III to whom
an Award is granted.

2.13 “Performance Goal” means a specified threshold and maximum Stock Price
applicable to each Performance Period, as follows:

 

Performance Period Ending:

   Threshold
Performance
Goal      Maximum
Performance
Goal  

September 30, 2013

   $ 2.01       $ 2.19   

March 31, 2014

   $ 2.28       $ 2.63   

September 30, 2014

   $ 2.62       $ 3.28   

March 31, 2015

   $ 2.96       $ 3.94   

September 30, 2015

   $ 3.40       $ 4.92   

March 31, 2016

   $ 3.84       $ 5.91   

 

Look-Back Performance Period

   Threshold
Performance
Goal      Maximum
Performance
Goal  

September 30, 2016

   $ 4.42         7.38   



--------------------------------------------------------------------------------

As Approved August 20, 2013

 

2.14 “Performance Period” means each of the 6-month periods ending on
September 30, 2013, March 31, 2014, September 30, 2014, March 31,
2015, September 30, 2015, March 31, 2016 respectively, and the 42-month period
ending on September 30, 2016.

2.15 “Plan” means the “Vantage Drilling Company Management Incentive Plan,” as
set forth in this document.

2.16 “Section 162(m)” means section 162(m) of the Code and Department of
Treasury rules and regulations issued thereunder.

2.17 “Stock” means the ordinary shares, par value $.001 per share, of the
Company.

2.18 “Stock Price” for purposes of the Plan means the sum of (a) the highest
average closing price of the Stock on the principal stock exchange upon which
the Stock is traded over any five consecutive trading days during the relevant
Performance Period and (b) the amount of any dividends declared and paid during
the period commencing on the Effective Date and ending on such final date of the
relevant Performance Period.

2.19 “Termination Date” means September 30, 2016.

ARTICLE III

ELIGIBILITY

The persons who are eligible to receive Incentive under the Plan are the
executives of the Company who, on or after the Effective Date, hold the
positions of Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, Chief Administrative Officer, and Vice President of Marketing of the
Company and such other persons as determined by the Compensation Committee from
time to time, and are expected to include the Chief Accounting Officer, Vice
President – Operations, Vice President – Assets & Engineering, and the Chief
Legal Officer. No person shall be eligible to receive a payment hereunder with
respect to a Performance Period that ends prior to the person becoming eligible
to participate in the Plan. A person whose employment with the Company is
terminated for any reason shall not participate in the Plan following such
termination.

ARTICLE IV

ADMINISTRATION

4.1 Administration. The Plan shall be administered by the Committee.

4.2 Authority of the Committee. The Committee shall have full and exclusive
power to interpret and apply the terms and provisions of the Plan and Incentives
paid under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan in the manner and
to the extent the Committee deems necessary or desirable



--------------------------------------------------------------------------------

As Approved August 20, 2013

 

to further the Plan’s objectives. Further, the Committee shall make all other
determinations that may be necessary or advisable for the administration of the
Plan.

4.3 Decisions Binding. All determinations and decisions made by the Committee or
the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons.

4.4 No Liability. Under no circumstances shall the Company, its Affiliates, the
Board or the Committee incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan or the Company’s,
its Affiliates’, the Committee’s or the Board’s roles in connection with the
Plan.

ARTICLE V

INCENTIVES

5.1 Incentive Pool.

(a) Performance Periods. At the end of each six-month Performance Period, the
Committee shall determine if the Stock Price equaled or exceeded the threshold
or maximum Performance Goal during such Performance Period. For such Performance
Period, the Committee shall credit an amount to the Incentive Pool as follows:

(i) if the Stock Price for such Performance Period did not equal or exceed the
threshold Performance Goal for such Performance Period, zero dollars ($0);

(ii) if the Stock Price equaled the threshold Performance Goal for such
Performance Period, two million dollars ($2,000,000);

(iii) if the Stock Price exceeded the threshold Performance Goal for such
Performance Period but was less than the maximum Performance Goal, two million
dollars ($2,000,000) plus an additional amount equal to the product of two
million dollars ($2,000,000) multiplied by a fraction (which fraction cannot
exceed one), the numerator of which is the amount by which the Stock Price for
such Performance Period exceeded the threshold Performance Goal for such
Performance Period and the denominator of which is difference resulting from
subtracting the threshold Performance Goal for such Performance Period from the
maximum Performance Goal; or

(iv) if the Stock Price equaled or exceeded the maximum Performance Goal for
such Performance Period, four million dollars ($4,000,000); plus

(v) for the Performance Periods ending on September 30, 2014, March 31,
2015, September 30, 2015 and March 31, 2016, the Incentive Pool shall be
credited with an additional amount for each prior Performance Period but only to
the extent a Performance Goal for such prior Performance Period was not achieved
and such amount has not been credited under clauses (ii), (iii), and (iv) and
this clause (v). The amount of the additional credit, if any, shall be
calculated by substituting the Stock Price achieved in the later Performance
Period as the Stock Price achieved during the prior Performance Period(s) in
which a Performance Goal was not achieved, and then making an additional



--------------------------------------------------------------------------------

As Approved August 20, 2013

 

contribution to the incentive pool as would otherwise be contributed under
clauses (ii), (iii), and (iv) above.

(b) Look-Back Performance Period. At the end of the Look-Back Performance
Period, the Committee shall determine if the Stock Price equaled or exceeded the
threshold or maximum Performance Goal for the Look-Back Performance Period. For
such Performance Period, the Committee shall credit an amount to the Incentive
Pool as follows:

(i) if the Stock Price did not equal or exceed the threshold Performance Goal
for the Look-Back Performance Period, zero dollars ($0);

(ii) if the Stock Price equaled the threshold Performance Goal for the Look-Back
Performance Period, twelve million dollars ($12,000,000) less the aggregate
amount previously credited to the Incentive Pool by reason of attaining
Performance Goal(s) for all prior Performance Periods with the resulting amount
not being less than zero dollars ($0);

(iii) if the Stock Price exceeded the threshold Performance Goal for the
Look-Back Performance Period but was less than the maximum Performance Goal, the
Incentive Pool shall be credited with twelve million dollars ($12,000,000) plus
an additional amount equal to the product of twelve million dollars
($12,000,000) multiplied by a fraction (which fraction cannot exceed one), the
numerator of which is the amount by which the Stock Price for the Look-Back
Performance Period exceeded the threshold Performance Goal for such Period and
the denominator of which is difference resulting from subtracting the threshold
Performance Goal for the Look-Back Performance Period from the maximum
Performance Goal, less the aggregate amount previously credited to the Incentive
Pool by reason of attaining Performance Goal(s) for all prior Performance
Periods with the resulting amount not being less than zero dollars ($0) ; or

(iv) if the Stock Price equaled or exceeded the maximum Performance Goal for the
Look-Back Performance Period, twenty-four million dollars ($24,000,000) less the
aggregate amount previously credited to the Incentive Pool by reason of
attaining Performance Goal(s) for all prior Performance Period(s).

5.2 Maximum Incentive Pool. Notwithstanding any other provision of the Plan to
the contrary, the maximum aggregate amount that may be credited to the Incentive
Pool for all Performance Periods shall not exceed a total of twenty-four million
dollars ($24,000,000).

5.3 Section 162(m). Incentives paid under the Plan to Covered Employees are
intended to constitute qualified performance-based compensation for purposes of
Section 162(m). Except as provided in Section 5.8, Incentives under the Plan
shall be paid to Covered Employees solely on account of the attainment of the
performance goal for the period. The Committee will certify in writing prior to
payment of any Incentives under the Plan that the Performance Goal was met. In
no event shall an Incentive paid pursuant to the Plan to any Covered Employee
for any calendar year exceed of six and a half million dollars ($6,500,000).

5.4 Individual Incentive Potential. If the Performance Goal for a relevant
Performance Period is achieved, the Participants may be paid an amount up to the
amount as determined in the following table:



--------------------------------------------------------------------------------

As Approved August 20, 2013

 

Executive/Employee

  

Percentage of Incentive Pool for each
Performance Period

Chief Executive Officer

   up to 25%

Chief Operating Officer

   up to 20%

Chief Financial Officer

   up to 14%

Chief Administrative Officer

   up to 14%

Vice President of Marketing

   up to 14%

Other Participants

   up to 13% in the aggregate

A Participant who becomes eligible for the Plan after the first day of a
Performance Period shall be eligible to receive an Incentive payment equal to
the percentage set forth above or such lesser percentage as determined by the
Committee. In the event that the Committee determines that a lesser percentage
should be applicable to such a Participant, the Participant will be eligible to
receive a pro-rata Incentive payment that is the product of the stated Incentive
percentage multiplied by a fraction, the numerator of which is the number of
days the Participant was eligible to participate in the Plan during such
Performance Period over the total number of days in such Performance Period.

The Committee may increase or decrease the Incentive payable to any Participant
who is not a Covered Employee based on any objective or subjective criteria as
the Committee deems appropriate in its sole and absolute discretion. The
Committee only may decrease the Incentive payable to a Participant who is a
Covered Employee below the maximum amount that may be payable, based on the
percentage listed above, based on any objective or subjective criteria as the
Committee deems appropriate in its sole and absolute discretion. The exercise of
negative discretion with respect to one employee is not permitted to result in
an increase in the amount payable to a Covered Employee; it may however be
permitted to result in an increase in the amount payable to non-Covered
Employees and an increase in the percentage amount available under the Incentive
Pool payable to Participants who are not Covered Employees.

5.5 Vesting. Except as specified in Section 5.8 or provided below, no
Participant shall vest or have any right to any portion of any Incentive payment
until October 1, 2014. Commencing on October 1, 2014, and subject to
Section 5.9, Participants shall have a nonforfeitable right to any Incentive
payments if a Participant remains continuously employed by the Company or a
subsidiary of the Company for the period commencing on the later of the first
day of a Performance Period or the date on which the Participant is initially
eligible to participate in the Plan and ending on the later of the last day of
the Performance Period. Ifa Participant dies or is terminated due to a
disability during a Performance Period, the Participant will remain entitled to
the Incentive Payment, if any, that is awarded for such Performance Period, and
any Incentive Payment for such Performance Period will vest on the last day of
the Performance Period. Notwithstanding the foregoing, the Committee may
determine to irrevocably vest all Participants in a non-forfeitable right to any
Incentive Payment(s) that has been earned in any preceding Performance Period at
any time. To the extent an Incentive payment is not vested in accordance with
the preceding sentence, payment of any Incentive hereunder to a Participant will
be forfeited, and the Company will have no further obligation hereunder to such
Participant if the Participant’s employment with the Company is terminated for
any reason other than death or disability.



--------------------------------------------------------------------------------

As Approved August 20, 2013

 

5.6 Form of Payment. Incentives awarded pursuant to the Plan shall be paid in
cash. The Committee may permit Participants to defer the receipt of the payment
of an Incentive awarded pursuant to the Plan under the Company’s nonqualified
deferred compensation plan, if any, in accordance with the terms of such plan.

5.7 Time of Payment. Except as provided in Section 5.8 and subject to
Section 5.9, any Incentives payable for the Performance Periods ending on
September 30, 2013, March 31, 2014, September 30, 2014 shall paid on or after
October 1, 2014 but in no event later than March 15, 2015, and any Incentives
payable for the Performance Periods ending on March 31, 2015, September 30,
2015, March 31, 2016 respectively, shall be paid no later than 75 days following
such respective date. The Incentives payable for the Look-Back Performance
Period ending on September 30, 2016 shall be paid no later than March 15, 2017.
The Committee, in its sole discretion, may accelerate the payment of the
Incentives for a Performance Period to an earlier date after the attainment of
the Performance Goal for such Performance Period, provided, that with respect to
payments to Covered Employees the amount of the Incentive payable is discounted
to reasonably reflect the time value of money as required under Treasury
Regulation § 1.162-27(e)(2)(iii)(B).

5.8 Change in Control of the Company. Upon the occurrence of a Change in Control
of the Company, unless otherwise specifically prohibited under applicable laws
or by the rules and regulations of any applicable governmental agencies or
national securities exchanges, or unless the Committee shall determine
otherwise, the following shall occur:

(a) any Incentives that are payable but have not yet been paid shall be paid in
full within five business days following the closing of the Change in Control of
the Company; and

(b) for the Performance Period in which the Change in Control of the Company
occurs, if on the date immediately preceding the closing date of such Change in
Control, the Performance Goal for such Performance Period has been achieved, as
determined by the Committee, the Incentive for such Period as determined under
Section 5.1(a) shall be paid in full within five business days following the
closing of the Change in Control of the Company.

5.9 Forfeiture of Incentive. Notwithstanding any other provisions of the Plan,
payment of any unvested Incentive hereunder to a Participant will be forfeited,
and the Company will have no further obligation hereunder to such Participant if
the Participant’s employment with the Company is terminated for any reason,
including death or disability. Notwithstanding any other provisions of this
Plan, if the Committee finds by a majority vote after full consideration of the
facts that a Participant, before or after the termination of the Participant’s
employment or affiliation relationship with the Company for any reason committed
or engaged in willful misconduct, gross negligence, a breach of fiduciary duty,
fraud, embezzlement, theft, a felony, a crime involving moral turpitude or
proven dishonesty in the course of the Participant’s employment or affiliation
by the Company, which conduct damaged the Company or an affiliate, the
Participant shall forfeit any rights to any payments (whether or not vested).
The decision of the Committee as to the cause of the Participant’s discharge and
the damage done to the Company or an affiliate shall be final. No decision of
the Committee, however, shall affect the finality of the discharge of the
Participant in any manner.

5.10 Changes in the Company’s Capital Structure.

(a) The existence of the Plan shall not affect in any way the right or power of
the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of bonds, debentures, preferred or prior preference



--------------------------------------------------------------------------------

As Approved August 20, 2013

 

shares ahead of or affecting the Stock or Stock rights, the dissolution or
liquidation of the Company, any sale or transfer of all or any part of its
assets or business or any other corporate act or proceeding, whether of a
similar character or otherwise.

(b) If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then the Committee shall
adjust the Performance Goals as it deems appropriate. Any adjustment effected by
the Committee under this Section shall be designed to provide the Participants
with the intrinsic value of his or her Award, as determined prior to such
adjustment.

ARTICLE VI

MISCELLANEOUS

6.1 Unfunded Nature of Plan. The Plan shall constitute an unfunded, unsecured
obligation of the Company to make Incentive payments from its general assets in
accordance with the provisions of the Plan. The establishment of the Plan shall
not be deemed to create a trust. No Participant shall have any security or other
interest in any assets of the Company.

6.2 Prohibition Against Assignment or Encumbrance. No right, title, interest or
benefit hereunder shall ever be liable for or charged with any of the torts or
obligations of a Participant, or be subject to seizure by any creditor of a
Participant or any person claiming under a Participant. No Participant or any
person claiming under a Participant shall have the power to sell, transfer,
pledge, anticipate or dispose of any right, title, interest or benefit hereunder
in any manner until the same shall have been actually distributed free and clear
of the terms of the Plan. No Incentive Payment or a right to any Incentive
Payment under the Plan may be awarded to an alternate payee under a Domestic
Relations Order.

6.3 Plan Not an Employment Contract. Nothing in the adoption or implementation
of the Plan shall confer on any Participant any right to continued employment by
the Company or affect in any way the right of the Company to terminate a
Participant’s employment.

6.4 Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted, and the Company shall
have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.

6.5 Withholding of Taxes. The Company shall have the right to deduct from any
payment made under the Plan any foreign, federal, state or local taxes required
by law to be withheld with respect to such payments.

6.6 Rights of Company. Nothing contained in the Plan shall prevent the Company
from adopting or continuing in effect other compensation arrangements, which
arrangements may be either generally applicable or applicable only in specific
cases.

6.7 Section 409A. Payments under the Plan are intended to comply with the
provisions of section 409A of the Code, and shall be construed and interpreted
in accordance with such intent. Notwithstanding any provision contained in the
Plan to the contrary, if (i) any payment hereunder is



--------------------------------------------------------------------------------

As Approved August 20, 2013

 

subject to section 409A of the Code, (ii) such payment is to be paid on account
of a Participant’s separation from service (within the meaning of section 409A
of the Code) and (iii) the Participant is a “specified employee” (within the
meaning of section 409(a)(2)(B) of the Code), then such payment shall be delayed
until the earlier of (i) the first day of the seventh month following the
Participant’ s separation from service (or, if later, the date on which such
payment otherwise is to be paid under the Plan), (ii) the date of the
Participant’s death or (iii) the date that otherwise complies with the
requirements of section 409A of the Code. If any payment to a Participant is
delayed pursuant to the foregoing sentence, such payment shall, during such
delay period, be accumulated and paid in a lump sum at the earliest date which
complies with the requirements of section 409A of the Code. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under section 409A of the Code
upon or following a termination of employment, unless such termination is also a
“separation from service” within the meaning of section 409A of the Code and the
payment thereof prior to a “separation from service” would violate section 409A
of the Code. For purposes of any such provision of this Agreement relating to
any such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service”.

6.8 Amendment and Termination of the Plan. The Committee may modify or terminate
the Plan at any time without prior notice to or consent of a Participant or the
shareholders of the Company.

6.9 Applicable Law. The Plan shall be governed and construed in accordance with
the laws of the State of Texas, except to the extent such laws are preempted by
an applicable federal law.